
	
		I
		111th CONGRESS
		1st Session
		H. R. 4148
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Loebsack (for
			 himself, Mrs. Emerson,
			 Mr. Grijalva,
			 Mrs. Davis of California,
			 Mr. Polis of Colorado,
			 Mr. McGovern,
			 Ms. Chu, Ms. McCollum, Ms.
			 Woolsey, Mr. Andrews,
			 Mr. Scott of Virginia, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve and expand direct certification procedures for the national school
		  lunch and school breakfast programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hunger Free Schools
			 Act.
		2.Improving direct
			 certification
			(a)Performance
			 awardsSection 9(b)(4) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1758(b)(4)) is amended—
				(1)in the paragraph
			 heading, by striking food
			 stamp and inserting supplemental nutrition assistance
			 program; and
				(2)by adding at the
			 end the following:
					
						(E)Performance
				awards
							(i)In
				generalEffective for each of the schools years beginning July 1,
				2010, July 1, 2011, and July 1, 2012, the Secretary shall offer performance
				awards to States to encourage the States to ensure that all children eligible
				for direct certification under this paragraph are certified in accordance with
				this paragraph.
							(ii)RequirementsFor
				each school year described in clause (i), the Secretary shall—
								(I)consider State
				data from the prior school year, including estimates contained in the report
				required under section 4301 of the Food, Conservation, and Energy Act of 2008
				(42 U.S.C. 1758a); and
								(II)make performance
				awards to, as determined by the Secretary—
									(aa)5
				States that demonstrate outstanding performance; and
									(bb)5
				States that demonstrate substantial improvement.
									(iii)Funding
								(I)In
				generalOn October 1, 2010, and on each October 1 thereafter
				through October 1, 2012, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary, to
				remain available until expended—
									(aa)$2,000,000 to
				carry out clause (ii)(II)(aa); and
									(bb)$2,000,000 to
				carry out clause (ii)(II)(bb).
									(II)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this clause the funds transferred under
				subclause (I), without further
				appropriation.
								.
				(b)Continuous
			 improvement plansSection 9(b)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (a))
			 is amended by adding at the end the following:
				
					(F)Continuous
				improvement plans
						(i)In
				generalEach school year, the Secretary shall—
							(I)identify, using
				estimates contained in the report required under section 4301 of the Food,
				Conservation, and Energy Act of 2008 (42 U.S.C. 1758a), States that directly
				certify less than 95 percent of the total number of children in the State who
				are eligible for direct certification under this paragraph; and
							(II)require the
				States identified under subclause (I) to implement a corrective action plan to
				fully meet the requirements of this paragraph.
							(ii)Improving
				performanceA State may include in a corrective action plan under
				clause (i)(II) methods to improve direct certification required under this
				paragraph or paragraph (15) and discretionary certification under paragraph
				(5).
						(iii)Failure to
				meet performance standard
							(I)In
				generalA State that is required to implement a corrective action
				plan under clause (i)(II) shall be required to submit to the Secretary, for the
				approval of the Secretary, a direct certification improvement plan for the
				following school year.
							(II)RequirementsA
				direct certification improvement plan under subclause (I) shall include—
								(aa)specific measures
				that the State will use to identify more children who are eligible for direct
				certification;
								(bb)a
				timeline for the State to implement those measures; and
								(cc)goals for the
				State to improve direct certification
				results.
								.
			(c)Without further
			 applicationSection 9(b)(4) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (b)) is
			 amended by adding at the end the following:
				
					(G)Without further
				application
						(i)In
				generalIn this paragraph, the term without further
				application means that no action is required by the household of the
				child.
						(ii)ClarificationA
				requirement that a household return a letter notifying the household of
				eligibility for direct certification or eligibility for free school meals does
				not meet the requirements of clause
				(i).
						.
			3.Report on using
			 statewide education databases for direct certification
			(a)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Education shall prepare and submit to Congress a report regarding how statewide
			 databases developed by States to track compliance with the requirements of part
			 A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) can be used for purposes of direct certification under section
			 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(b)).
			(b)ContentsThe
			 report described in subsection (a) shall—
				(1)identify the
			 States that have, as of the time of the report, developed statewide databases
			 to track compliance with the requirements of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.);
				(2)describe best
			 practices regarding how such statewide databases can be used for purposes of
			 direct certification under section 9(b) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b));
				(3)include case
			 studies of States that have expanded such statewide databases so that such
			 statewide databases can be used for direct certification purposes; and
				(4)identify States
			 with such statewide databases that would be appropriate for expansion for
			 direct certification purposes.
				(c)Funding
				(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $500,000, to remain available through
			 September 30, 2013.
				(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
				4.Expanding direct
			 certification
			(a)Direct
			 Certification for Children Receiving Medicaid or SCHIPSection
			 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) is
			 amended by adding at the end the following:
				
					(14)Direct
				certification for children receiving medicaid or schip
						(A)Definition of
				eligible childIn this paragraph, the term eligible
				child means a child—
							(i)(I)who is eligible for and
				receiving medical assistance under the State Medicaid program under title XIX
				of the Social Security Act (42 U.S.C. 1396 et seq.) or child health assistance
				under the State children’s health insurance program under title XXI of that Act
				(42 U.S.C. 1397aa et seq.); and
								(II)whose family income, as used for
				purposes of determining eligibility for the relevant program in subclause (I),
				does not exceed 133 percent of the poverty line (as defined in section 673(2)
				of the Community Services Block Grant Act (42 U.S.C. 9902(2), including any
				revision required by such section)) applicable to a family of the size used for
				purposes of determining that eligibility; or
								(ii)a
				child who is a member of a household (as that term is defined in section 245.2
				of title 7, Code of Federal Regulations (or successor provisions)) with a child
				described in clause (i).
							(B)AgreementSubject
				to subparagraph (D), each State agency shall enter into an agreement with the
				State agency conducting eligibility determinations for the programs described
				in subparagraph (A)(i).
						(C)ProceduresSubject
				to subparagraph (D) and paragraph (6), the agreement shall establish procedures
				under which an eligible child shall be certified for free lunches under this
				Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42
				U.S.C. 1773), without further application (as defined in paragraph
				(4)(G)).
						(D)CertificationSubject
				to subparagraph (D) and paragraph (6), under the agreement, the local
				educational agency conducting eligibility determinations for a school lunch
				program under this Act and a school breakfast program under the Child Nutrition
				Act of 1966 (42 U.S.C. 1771 et seq.) shall certify an eligible child as
				eligible for free lunches under this Act and free breakfasts under the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), without further application (as
				defined in paragraph (4)(G)).
						(E)ApplicabilityThis
				paragraph applies to—
							(i)in
				the case of the school year beginning July 1, 2010, any State or local
				educational agency that elects to participate in direct certification under
				this paragraph;
							(ii)in the case of
				the school year beginning July 1, 2011, a local educational agency that had an
				enrollment of 25,000 students or more in the preceding school year;
							(iii)in the case of
				the school year beginning July 1, 2012, a local educational agency that had an
				enrollment of 10,000 students or more in the preceding school year; and
							(iv)in the case of
				the school year beginning July 1, 2013, and each subsequent school year, each
				local educational agency.
							(F)Grants
							(i)In
				generalThe Secretary shall provide grants to State agencies that
				carry out child nutrition programs (as defined in section 25(b)) or conduct
				eligibility determinations for the programs described in subparagraph (A)(i)
				for activities associated with implementing this paragraph, including—
								(I)computer system
				upgrades;
								(II)reprogramming to
				allow for data matches; and
								(III)training local
				educational agency staff.
								(ii)RequirementThe
				Secretary shall use funds made available under this subparagraph to
				provide—
								(I)initial grants of
				$50,000 to each State agency; and
								(II)the remainder of
				the funds through competitive grants based on criteria established by the
				Secretary.
								(iii)Funding
								(I)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this subparagraph $15,000,000, to remain available until
				expended.
								(II)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subparagraph the funds transferred
				under subclause (I), without further
				appropriation.
								.
			(b)Direct
			 certification pilot programSection 9(b) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1758(b)) (as amended by subsection
			 (a)) is amended by adding at the end the following:
				
					(15)Direct
				certification pilot program
						(A)In
				generalFor the school year beginning July 1, 2010, the Secretary
				shall carry out a pilot program to evaluate the use of program data, including
				data relating to medical assistance under the State Medicaid program under
				title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or child health
				assistance under the State children’s health insurance program under title XXI
				of that Act (42 U.S.C. 1397aa et seq.), for direct certification of children
				for reduced price school meals.
						(B)RequirementsThe
				evaluation shall include—
							(i)an
				analysis of the number of children directly certified for reduced price
				meals;
							(ii)an assessment
				of—
								(I)the workload
				reduction for school districts associated with processing fewer paper
				applications and having a smaller verification sample; and
								(II)the workload
				associated with directly certifying children for reduced price meals;
								(iii)an analysis of
				the number of children made eligible for reduced price meals who would have
				been eligible for paid meals or free meals if a paper application had been
				submitted on behalf of the child; and
							(iv)testing of
				various mechanisms to ensure that no child receives a lower level of benefits
				as a result of the pilot than the child would have received had a paper
				application been submitted and approved.
							(C)ReportNot
				later than December 31, 2011, the Secretary shall submit to the Committee on
				Agriculture, Nutrition, and Forestry of the Senate and the Committee on
				Education and Labor of the House of Representatives a report describing the
				results of the pilot program under this paragraph.
						(D)Funding
							(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $4,000,000, to remain available until
				expended.
							(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this paragraph the funds transferred under
				clause (i), without further
				appropriation.
							.
			(c)Direct
			 certification of children of military personnelSection 9(b) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) (as
			 amended by subsection (b)) is amended by adding at the end the
			 following:
				
					(16)Direct
				certification of children of military personnelSubject to
				paragraph (6), any local educational agency may certify any child as eligible
				for free lunches or breakfasts, without further application (as defined in
				paragraph (4)(G)), by directly communicating with the appropriate commander at
				the military installation or facility concerned to obtain documentation of the
				status of the child as a member of a household that is eligible for a
				supplemental subsistence allowance for low-income members with dependents under
				section 402a of title 37, United States
				Code.
					.
			(d)Agreement for
			 direct certification and cooperation by State medicaid and CHIP
			 agencies
				(1)In
			 generalSection 1902(a)(7) of the Social Security Act (42 U.S.C.
			 1396a(a)(7)) is amended—
					(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and realigning
			 the left margins accordingly;
					(B)in clause (ii) (as
			 so redesignated)—
						(i)by
			 striking at State option,;
						(ii)by
			 inserting certify or before verify the certification of
			 eligibility; and
						(iii)by
			 adding and after the semicolon;
						(C)by striking
			 provide safeguards and inserting “provide—
						
							(A)safeguards
							;
				and
					(D)by adding at the
			 end the following:
						
							(B)that,
				notwithstanding the option under subsection (e)(13) (relating to Express Lane
				eligibility), not later than July 1, 2010, the State shall enter into an
				agreement with the State agency administering the school lunch program
				established under the Richard B. Russell National School Lunch Act under which
				the State shall establish procedures to ensure that—
								(i)any child
				receiving medical assistance under the State plan under this title or child
				health assistance under a State child health plan under title XXI whose family
				income does not exceed 133 percent of the poverty line (as defined in section
				673(2) of the Community Services Block Grant Act, including any revision
				required by such section) applicable to a family of the size involved, shall be
				certified as eligible for free lunches under the Richard B. Russell National
				School Lunch Act and free breakfasts under the Child Nutrition Act of 1966
				without further application; and
								(ii)the State
				agencies responsible for administering the State plan under this title, the
				State child health plan under title XXI, and for carrying out child nutrition
				programs (as defined in section 25(b) of the Richard B. Russell National School
				Lunch Act) cooperate in carrying out paragraphs (3)(F) and (14) of section 9(b)
				of that
				Act;
								.
					(2)Effective
			 date
					(A)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this subsection take effect on the date of enactment of this Act.
					(B)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of the amendments made by this section
			 solely on the basis of its failure to meet such additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of the session is
			 considered to be a separate regular session of the State legislature.
					5.Hunger free
			 schools
			(a)EligibilitySection
			 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1759a(a)(1)) is amended by adding at the end the following:
				
					(F)Data-based
				eligibility
						(i)In
				generalA school or local educational agency may elect to receive
				special assistance payments under clause (ii) in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if the school or local educational
				agency—
							(I)elects to serve
				all children in the school or local educational agency free lunches and
				breakfasts under the school lunch program and school breakfast program
				established under section 4 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1773), during a period of 5
				successive school years; and
							(II)pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(ii)Alternative
				data sourcesSubject to criteria established by the Secretary not
				later than December 31, 2010, special assistance payments under clause (i) may
				be based on an estimate of the number of children eligible for free and reduced
				price lunches under section 9(b)(1)(A) derived from recent data other than
				applications, including—
							(I)a socioeconomic
				survey of a representative sample of households of students, which may exclude
				students who have been directly certified under paragraphs (4), (5), (14),
				(15), and (16) of section 9(b);
							(II)data from the
				American Community Survey of the Bureau of the Census;
							(III)data on receipt
				of income-tested public benefits by students or the households of students or
				income data collected by public benefit programs, including—
								(aa)the
				supplemental nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
								(bb)the
				medical assistance program under the State Medicaid program under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.);
								(cc)the
				supplemental security income program established under title XVI of that Act
				(42 U.S.C. 1381 et seq.); and
								(dd)the
				program of block grants to States for temporary assistance for needy families
				established under part A of title IV of that Act (42 U.S.C. 601 et seq.);
				or
								(IV)other data,
				including State or local survey data and State or local tax records.
							(iii)Review and
				approvalThe Secretary shall—
							(I)review any
				proposal submitted by a school or local educational agency that relies on the
				alternative data sources described in clause (ii) to develop an estimate of the
				number of children eligible for free and reduced price lunches under section
				9(b)(1)(A); and
							(II)approve the
				proposals that meet the criteria established under clause (ii).
							(iv)Payments
							(I)Free
				mealsFor each month of the period during which a school or local
				educational agency described in clause (i) serves free lunches or breakfasts to
				all enrolled children, special assistance payments at the rate for free meals
				shall be made for a percentage of all reimbursable meals served that is equal
				to the percentage of students estimated to be eligible for free meals.
							(II)Reduced price
				mealsFor each month of the period during which the school or
				local educational agency serves free lunches or breakfasts to all enrolled
				children, special assistance payments at the rate for reduced price meals shall
				be made for a percentage of all reimbursable meals served that is equal to the
				percentage of students estimated to be eligible for reduced price meals.
							(III)Other
				mealsFor each month of the period during which the school or
				local educational agency serves free lunches or breakfasts to all enrolled
				children, special assistance payments at the rate provided under section 4
				shall be made for the remainder of the reimbursable meals served.
							(v)Renewals
							(I)In
				generalA school or local educational agency described in clause
				(i) may reapply to the Secretary at the end of the period described in clause
				(i), and at the end of each period thereafter for which the school or local
				educational agency receives special assistance payments under this
				subparagraph, for the purpose of continuing to receive the reimbursements and
				assistance for a subsequent 5-school-year period.
							(II)ApprovalThe
				Secretary shall approve an application under this clause if available
				socioeconomic data demonstrate that the income level of the population of the
				school or local educational agency has remained consistent with or below the
				income level of the population of the school or local educational agency in the
				last year in which reimbursement rates were determined under clause
				(ii).
							(III)DataNot
				later than December 31, 2010, the Secretary shall establish criteria regarding
				the socioeconomic data that may be used by a school or local educational agency
				when applying for a renewal of the special assistance payments for a subsequent
				5-school-year period.
							(G)High-poverty
				areas
						(i)In
				generalA school or local educational agency may elect to receive
				special assistance payments under clause (ii) in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if the school or local educational
				agency—
							(I)during a period of
				2 successive school years, selects to serve all children in the school or local
				educational agency free lunches and breakfasts under the school lunch program
				under this Act and the school breakfast program established under section 4 of
				the Child Nutrition Act of 1966 (42
				U.S.C. 1773);
							(II)pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and during the
				prior school year, directly certified under paragraphs (4), (5), (14), (15),
				and (16) of section 9(b) at least 40 percent of the enrolled students;
				or
							(III)that received
				payments under this subparagraph for the prior school year, directly certifies
				under paragraphs (4), (5), (14), (15), and (16) of section 9(b) at least 30
				percent of the enrolled students.
							(ii)Payments
							(I)In
				generalFor each month of the school year, special assistance
				payments at the rate for free meals shall be made under this subparagraph for a
				percentage of all reimbursable meals served in an amount equal the product
				obtained by multiplying—
								(aa)1.5; by
								(bb)the
				percentage of students directly certified under paragraphs (4), (5), (14),
				(15), and (16) of section 9(b), up to a maximum of 100 percent.
								(II)Other
				mealsThe percentage of meals served that is not described in
				subclause (I) shall be reimbursed at the rate provided under section 4.
							(iii)Election of
				option
							(I)In
				generalAny school or local educational agency eligible for the
				option under clause (i) may elect to receive special assistance payments under
				clause (ii) for the next school year if the school or local educational agency
				provides to the State agency evidence of the percentage of students directly
				certified not later than June 30 of the current school year.
							(II)State agency
				notificationNot later than May 1 of each school year, each State
				agency shall notify—
								(aa)any
				local educational agency that appears, based on reported verification summary
				data, to have directly certified at least 40 percent of the enrolled students
				for the current school year, that the local educational agency may be eligible
				to elect to receive special assistance payments under clause (ii) for the next
				school year and explain the procedures for the local educational agency to make
				such an election; and
								(bb)any
				local educational agency that appears, based on reported verification summary
				data, to have directly certified at least 30 percent of the enrolled students
				for the current school year, that the local educational agency may become
				eligible to elect to receive special assistance payments under clause (ii) for
				a future school year if the local educational agency directly certifies at
				least 40 percent of the enrolled students.
								(III)Local
				education agency notificationNot later than May 1 of each school
				year, each local educational agency shall notify—
								(aa)any
				school that directly certified at least 40 percent of the enrolled students for
				the current school year, that the school is eligible to elect to receive
				special assistance payments under clause (ii) for the next school year and
				explain the procedures for the school to make such an election; and
								(bb)any
				school that directly certified at least 30 percent of the enrolled students for
				the current school year, that the school may become eligible to elect to
				receive special assistance payments under clause (ii) for a future school year
				if the school directly certifies at least 40 percent of the enrolled
				students.
								(IV)ProceduresNot
				later than December 31, 2010, the Secretary shall establish procedures for
				State agencies, local educational agencies, and schools to meet the
				requirements of this subparagraph and exercise the options provided under this
				subparagraph.
							.
			(b)Conforming
			 amendmentsSection 11(a)(1)(B) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1759a(a)(1)(B)) is amended by striking or
			 (E) and inserting (E), (F), or (G).
			
